Exhibit 10.31

 

EQUIFAX INC.

2000 STOCK INCENTIVE PLAN

DEFERRED SHARE AWARD AGREEMENT

 

This Deferred Share Award Agreement (the “Agreement”) is dated as of the 3rd day
of February, 2005 and is entered into between Equifax Inc., a Georgia
corporation (the “Company”), and Thomas F. Chapman (the “Employee”).

 

In consideration of the mutual promises set forth below, the parties hereto
agree as follows.

 

1.                                       Grant of Deferred Shares.  Subject to
the terms and conditions of this Agreement and the Equifax Inc. 2000 Stock
Incentive Plan (the “Plan”), the terms of which are hereby incorporated herein
by reference, effective as of the date set forth above (“Grant Date”), the
Company hereby grants to the Employee 50,000 restricted stock units in the form
of Deferred Shares under the Plan.  Capitalized terms used but not defined in
this Agreement shall have the meaning specified in the Plan.

 

2.                                       Vesting.  Subject to Section 3 below,
the Deferred Shares shall vest on December 31, 2005 (the “Vesting Date”);
provided, however, if Employee successfully completes and satisfies the terms of
the Transition Agreement dated December 17, 2004, between the Employee and the
Company (the “Transition Agreement”) such that his Transition Period Termination
Date (as defined in the Transition Agreement) is prior to December 31, 2005, the
Vesting Date shall be such Transition Period Termination Date.  Prior to the
Vesting Date, the Deferred Shares shall be nontransferable and, except as
otherwise provided herein, shall be forfeited upon the Employee’s termination of
employment with the Company and its Subsidiaries.  The Committee reserves the
right, in its sole discretion, to waive or reduce the vesting requirements.

 

3.                                       Change in Control.

 

(a)                                  Change in Control.  In the event a Change
in Control occurs while the Employee is employed by the Company, all of the
Deferred Shares awarded pursuant to this Agreement shall become nonforfeitable
and transferable as of the date on which the Change in Control occurs.

 

(b)                                 Employment with a Subsidiary.  For purposes
of this Section and Section 11, employment with the Company includes employment
with any Subsidiary of the Company.

 

--------------------------------------------------------------------------------


 

4.                                       Stock Certificates.  Stock certificates
evidencing the Deferred Shares shall be issued as of the Vesting Date and
registered in the Employee’s name (or evidenced by a book entry or similar
account).  Subject to Section 8 of this Agreement, certificates (or appropriate
evidence of ownership) representing the unrestricted Common Shares will be
delivered to the Employee (or to a party designated by the Employee) as soon as
practicable after the Vesting Date.

 

5.                                       Dividends.  Employees granted Deferred
Shares shall not be entitled to receive any cash dividends, stock dividends or
other distributions paid with respect to the Common Shares, except in
circumstances where the distribution is covered by Section 16 below.

 

6.                                       Tax Withholding Obligations.  The
Employee shall be required to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required with respect to any
withholding taxes, FICA contributions, or the like under any federal, state, or
local statute, ordinance, rule, or regulation in connection with the award,
deferral, or settlement of the Deferred Shares.  Alternatively, the Company may,
at its sole election, withhold the required amounts from the Employee’s pay
during the pay periods next following the date on which any such applicable tax
liability otherwise arises.  The Committee, in its discretion, may permit the
Employee, subject to such conditions as the Committee shall require, to elect to
have the Company withhold a number of Common Shares otherwise deliverable having
a Fair Market Value sufficient to satisfy the statutory minimum of all or part
of the Employee’s estimated total federal, state, and local tax obligations
associated with vesting or settlement of the Deferred Shares.  The Company shall
not deliver any of the Common Shares until and unless the Employee has made the
deposit required herein or proper provision for required withholding has been
made.

 

7.                                       Restrictions on Transferability.  Until
the Deferred Shares are vested as provided above, they may not be sold,
transferred, pledged, assigned, or otherwise alienated at any time.  Any attempt
to do so contrary to the provisions hereof shall be null and void.

 

8.                                       Rights as Shareholder.  Except as
provided in Section 5, the Employee shall not have voting or any other rights as
a shareholder of the Company with respect to the Deferred Shares.  Upon
settlement of the Deferred Share units into Common Shares, the Employee will
obtain full voting and other rights as a shareholder of the Company.

 

9.                                       Administration.  The Committee shall
have the power to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules.  All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Employee, the Company, and all other interested
persons.  No

 

2

--------------------------------------------------------------------------------


 

member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.

 

10.                                 Effect on Other Employee Benefit Plans.  The
value of the Deferred Shares granted pursuant to this Agreement shall not be
included as compensation, earnings, salaries, or other similar terms used when
calculating the Employee’s benefits under any employee benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly provides.

 

11.                                 No Employment Rights.  The award of the
Deferred Shares pursuant to this Agreement shall not give the Employee any right
to remain employed by the Company or a Subsidiary, nor shall it interfere with
or restrict the Company’s right to terminate the Employee’s employment at any
time.

 

12.                                 Amendment.  This Agreement may be amended
only by a writing executed by the Company and the Employee which specifically
states that it is amending this Agreement.  Notwithstanding the foregoing, this
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to the Employee, and provided that no such amendment adversely
affecting the rights of the Employee, hereunder may be made without the
Employee’s written consent.  Without limiting the foregoing, the Committee
reserves the right to change, by written notice to the Employee, the provisions
of the Deferred Shares or this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
Deferred Shares which are then subject to restrictions as provided herein.

 

13.                                 Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of its Secretary.  Any notice to be given to Employee shall be addressed to
Employee at the address listed in the Company’s records.  By a notice given
pursuant to this Section, either party may designate a different address for
notices.  Any notice shall have been deemed given when actually delivered.

 

14.                                 Severability.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid. 
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

3

--------------------------------------------------------------------------------


 

15.                                 Construction.  The restricted stock units
are being issued in the form of Deferred Shares pursuant to Section 8 (Deferred
Shares) of the Plan and are subject to the terms of the Plan.  To the extent
that any provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.

 

16.                                 Adjustments to Deferred Shares.  The terms
of this Deferred Share Award Agreement will be adjusted in such manner as the
Committee determines in accordance with Section 10 of the Plan and any such
adjustment shall be effective and final, binding and conclusive for all purposes
of this Agreement

 

17.                                 Governing Law.  This Agreement will be
governed by and enforced in accordance with the laws of the State of Georgia.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

 

Employee

 

EQUIFAX INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------